UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-55128 ARMADA OIL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0195748 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5220 Spring Valley Road, Suite 615 Dallas, Texas 75254 (Address of principal executive offices) (zip code) (972) 490-9595 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ As of May 9, 2014, there were 56,030,473 shares of the registrant’s common stock outstanding. Table of Contents ARMADA OIL, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Interim Financial Statements (Unaudited) 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4.Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements ARMADA OIL, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2014 December31,2013 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable – oil and gas Accounts receivable – other Deferred financing costs, net – current Deferred tax asset – current Prepaid expenses TOTAL CURRENT ASSETS Oil and gas properties, successful efforts accounting: Properties subject to amortization, net Properties not subject to amortization Support facilities and equipment, net Land Net oil and gas properties Property and equipment, net Deferred tax asset – noncurrent Deposit on asset retirement obligations Production payment receivable Other assets TOTAL ASSETS $ $ LIABILITIES Current liabilities: Accounts payable – trade $ $ Revenue payable Accrued expenses Accrued expenses – related parties 70 70 Notes payable, net – current Notes payable – related parties, net – current Derivative liability, commodity contracts – current Other current liabilities — TOTAL CURRENT LIABILITIES Derivative liability, commodity contracts – noncurrent Deferred tax liability – noncurrent Asset retirement obligations TOTAL LIABILITIES Commitments and Contingencies Equity: Preferred stock, par value $0.01, 1,000,000 shares authorized, 0 shares issued and outstanding — — Common stock, par value $0.001, 100,000,000 shares authorized, 56,030,473 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Total equity attributable to Armada Oil, Inc. Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents ARMADA OIL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenues $ $ Operating expenses: Lease operating expense Environmental remediation expense — Exploration cost — Dry hole expense — Depletion, depreciation, amortization, accretion and impairment Gain on settlement of asset retirement obligations — ) General and administrative expense Total operating expense Loss from operations ) ) Other income (expense): Interest income Interest expense ) ) Realized gain (loss) on commodity contracts ) Unrealized loss on change in derivative value – commodity contracts ) ) Other income Total other expense ) ) Loss before income taxes ) ) Income tax benefit Net loss ) ) Net loss attributable to noncontrolling interest ) — Net loss attributable to Armada Oil, Inc. $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to these unaudited consolidated financial statements. 4 Table of Contents ARMADA OIL, INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Three Months Ended March 31, 2014 CommonStock Additional Paid-In Retained Noncontrolling Shares Par Capital Deficit Interest Total Balances at December 31, 2013 $ $ $ ) $ $ Share-based compensation — Net loss — — — ) ) ) Balances at March 31, 2014 $ $ $ ) $ $ See accompanying notes to these unaudited consolidated financial statements. 5 Table of Contents ARMADA OIL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion, amortization, accretion and impairment Dry hole expense — Deferred income taxes ) ) Share-based compensation Gain on settlement of asset retirement obligations — ) Amortization of debt discount charged to interest expense Amortization of deferred financing costs Realized (gain) loss on derivative commodity contracts ) Unrealized loss on change in derivative value – commodity contracts Changes in operating assets and liabilities: Accounts receivable – oil and gas ) ) Accounts receivable – other ) Prepaid expenses ) ) Accounts payable and accrued expenses ) ) Accrued expenses – related party — 53 Revenue payable ) CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for development of oil and gas properties ) ) Cash paid for support facilities and equipment ) ) Cash (used in)/provided by settlement of derivative commodity contracts ) Cash received from acquisition of Armada — Cash paid for property and equipment — ) CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowings on debt, net of financing costs — Principal payments on debt ) ) Installment payments on software ) ) CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET CHANGE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ — $ NON-CASH INVESTING AND FINANCING TRANSACTIONS Prepaid insurance financed with notes payable $ $ Change in accrued oil and gas development costs $ $ — Common stock issued in satisfaction of common stock payable $ — $ Debt discount related to warrants issued in conjunction with notes payable and notes payable – related parties $ — $ Support facilities & equipment currently held for sale $ — $ See accompanying notes to these unaudited consolidated financial statements. 6 Table of Contents ARMADA OIL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization Armada Oil, Inc. (the “Company”, “Armada”, or “we”) was incorporated under the laws of the State of Nevada on November 6, 1998, under the name “e.Deal.net, Inc.” On June 20, 2005, the Company amended its Articles of Incorporation to effect a change of name to International Energy, Inc. On June 27, 2011, the Company amended its Articles of Incorporation to change its name to NDB Energy, Inc. On May 7, 2012, the Company filed a Certificate of Amendment to its Articles of Incorporation to change its name to Armada Oil, Inc. The consolidated financial statements include the accounts of the Company. and its wholly-owned subsidiaries, Armada Oil and Gas, Inc. (“AOG”), Armada Operating, LLC (“AOP”), Mesa Energy, Inc. (“MEI”), Mesa Gulf Coast, LLC (“MGC”), Tchefuncte Natural Resources, LLC (“TNR”), Mesa Midcontinent LLC (“MMC”),Armada Midcontinent, LLC, formerly known as MMC Resources, LLC (“AMC”), and TNR Holdings, LLC (“TNRH”) (the Company owned 65.625% of this subsidiary as of March 31, 2014, but the Company’s ownership was reduced to 25.925% as of April 10, 2014, see NOTE 10 – SUBSEQUENT EVENTS). On March 28, 2013, Armada completed a business combination with Mesa Energy Holdings, Inc. (“Mesa”), pursuant to which Armada acquired from Mesa substantially all of the assets of Mesa consisting of all of the issued and outstanding shares of MEI, whose predecessor entity, Mesa Energy, LLC, was formed in April 2003 as an exploration and production company in the oil and gas industry.Although Armada was the legal acquirer, Mesa was the accounting acquirer. MEI’s oil and gas operations are conducted through itself and its wholly owned subsidiaries.MEI acquired TNR in July 2011.TNR owns interests in 80 wells and related surface production equipment in four fields located in Plaquemines and Lafourche Parishes, Louisiana. MGC became the operator of all operated properties in Louisiana in October 2011.MMC is a qualified operator in the state of Oklahoma and operates our properties in Garfield and Major Counties, Oklahoma. MEI is a qualified operator in the State of New York and operates the Java Field.AOP is a qualified operator in Kansas. The Company’s operating entities have historically employed, and will continue in the future to employ, on an as-needed basis, the services of drilling contractors, other drilling related vendors, field service companies and professional petroleum engineers, geologists and landmen as required in connection with future drilling and production operations. Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”). and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s latest annual report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited consolidated financial statements for fiscal year 2013, as reported in the Form 10-K, have been omitted. Principles of Consolidation The consolidated financial statements include the Company’s accounts and those of the Company’s wholly owned and majority owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at year-end and the reported amounts of revenues and expenses during the year and the reported amount of proved natural gas and oil reserves. Management bases its estimates on historical experience and various other assumptions that it believes are reasonable under the circumstances, the results of which form the basis for making judgments that are not readily apparent from other sources. Actual results could differ from these estimates and changes in these estimates are recorded when known. 7 Table of Contents Reclassifications Certain reclassifications have been made to amounts in prior periods to conform to the current period presentation. All reclassifications have been applied consistently to the periods presented. Loss Per Common Share The Company’s loss per share are computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted loss per share reflects the potential dilution of securities, if any, that could share in the loss of the Company and is calculated by dividing net loss by the diluted weighted average number of common shares. The diluted weighted average number of common shares is computed using the treasury stock method for common stock that may be issued for outstanding stock options. For the Three Months Ended March 31, Numerator: Net loss $ ) $ ) Less:Net loss attributable to noncontrolling interest ) — Net loss available to stockholders ) ) Basic net loss allocable to participating securities (1) — — Basic net loss available to stockholders $ ) $ ) Denominator: Weighted average number of common shares – Basic Effect of dilutive securities (2) : — — Warrants — — Weighted average number of common shares – Diluted Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Restricted share awards that contain nonforfeitable rights to dividends are participating securities and, therefore, are included in computing earnings using the two-class method. Participating securities, however, do not participate in undistributed net losses. For the three months ended March 31, 2014, stock options and warrants representing 2,775,000 and 7,553,333 shares, respectively were antidilutive and, therefore, excluded from the diluted share calculation. For the three months ended March 31, 2013, stock options and warrants representing 2,344,000 and 8,054,787 shares, respectively, were antidilutive and, therefore, excluded from the diluted share calculation. Recently Issued Accounting Pronouncements The Company does not expect the adoption of any recently issued accounting pronouncements to have a significant impact on its financial position, results of operations or cash flows. Subsequent Events The Company has evaluated all transactions through the financial statement issuance date for subsequent event disclosure consideration. NOTE 2 – BUSINESS COMBINATION On March 28, 2013, Armada completed the acquisition (the “Acquisition”) of substantially all of the assets of Mesa Energy Holdings, Inc. consisting of all of the issued and outstanding shares of MEI pursuant to the terms of the Asset Purchase Agreement and Plan of Reorganization Among Armada Oil, Inc., Mesa Energy Holdings, Inc., and Mesa Energy, Inc. (the “APA”).The Company accounted for the assets, liabilities and ownership interests in accordance with the provisions of ASC 805, Business Combinations for acquisitions occurring in years beginning after December 15, 2008 (formerly SFAS No. 141R, Business Combinations). 8 Table of Contents Armada acquired MEI, with Mesa continuing as the accounting acquirer and becoming a wholly-owned subsidiary of Armada, in a transaction structured to qualify as a tax-free reorganization. In connection with the Acquisition, Armada issued former security holders of Mesa 0.4 common shares of Armada for each Mesa share, or 21,094,633 common shares, valued at $11,602,048, assumed 7,414,787 warrants with a fair value of $1,969,399, assumed 1,064,000 options with a fair value of $484,895, and paid a consultant who worked with the Company in effecting the Acquisition $325,000.The Company also assumed a liability to issue the consultant stock valued at $325,000.This liability was settled with this issuance of 380,651 common shares on April 19, 2013.The total equity instruments issued or assumed in the Acquisition had a fair value of $14,056,342 as of the date of the Acquisition.Total equity and payments resulted in a purchase price of $14,381,342 and the transaction generated goodwill of $8,536,758.The purchase price was adjusted during the fourth quarter of 2013 to remove a deferred tax asset of $6,088,885 and record a deferred tax liability of $1,999,046.This change generated goodwill of $8,536,758 which was immediately impaired during the fourth quarter of 2013. Assumptions used in determining the fair values of the options and warrants noted above were as follows: Options Grant date fair value $ Discount rate % Expected life (in years) Volatility % Expected dividends $ — Warrants Grant date fair value $ Weighted average discount rate % Weighted average expected life (in years) Weighted average volatility % Expected dividends $ — The Acquisition was accounted for as a “reverse acquisition,” and Mesa was deemed to be the accounting acquirer in the Acquisition. Armada’s assets and liabilities were recorded at their fair value. MEI’s assets and liabilities were carried forward at their historical cost. The financial statements of Mesa are presented as the continuing accounting entity since it is the acquirer for the purpose of applying purchase accounting. The equity section of the balance sheet and earnings per share of Mesa are retroactively restated to reflect the effect of the exchange ratio established in the APA. The acquisition price was allocated to the assets acquired and liabilities assumed based upon their estimated fair values. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition. Assets acquired: Cash $ Prepaid assets Other current assets Total current assets Oil and gas properties subject to amortization Oil and gas properties not subject to amortization Total assets acquired Liabilities assumed: Accounts payable and accrued liabilities Note payable, net of discount of$103,001 Deferred tax liability Asset retirement obligations Total liabilities assumed Net assets acquired Goodwill 8,536,758 Consideration paid: Equity instruments issued at their fair value $ 9 Table of Contents Pro forma results of operations for the three month period ended March 31, 2013, as though this acquisition had taken place at the beginning of that period, are as follows.The pro forma results are not necessarily indicative of what actually would have occurred had the acquisition been in effect for the entire period presented. Three Months Ended March 31, Revenues $ Net loss $ ) Loss per common share: Basic and diluted $ ) Weighted average number of common shares outstanding: Basic and diluted NOTE 3 – FAIR VALUE MEASUREMENTS The following tables set forth by level within the fair value hierarchy our financial assets and liabilities that were accounted for at fair value on a recurring basis as of March 31, 2014 and December 31, 2013. March 31, 2014 Carrying Value Fair Value Measurement Level 1 Level 2 Level 3 Derivative liability – commodity contracts $ ) $ — $ ) $ — December 31, 2013 Carrying Value Fair Value Measurement Level 1 Level 2 Level 3 Derivative liability – commodity contracts $ ) $ — $ ) $ — The Company did not identify any other assets and liabilities that are required to be presented on the consolidated balance sheet at fair value. NOTE 4 – COMMODITY DERIVATIVE INSTRUMENTS The Company engages in price risk management activities from time to time, through utilizing derivative instruments consisting of swaps, floors and collars, to attempt to reduce the Company’s exposure to changes in commodity prices. None of the Company’s derivatives is designated as a cash flow hedge. Changes in fair value of derivative instruments which are not designated as cash flow hedges are recorded in other income (expense) as realized and unrealized (gain) loss on commodity derivatives. While the use of these arrangements may limit the Company's ability to benefit from increases in the price of oil and natural gas, it is also intended to reduce the Company's potential exposure to significant price declines. These derivative transactions are generally placed with major financial institutions that the Company believes are financially stable; however, there can be no assurance of the foregoing. The Company has commodity derivative instruments with a single counterparty for which it determined the fair value using period-end closing oil and gas prices, interest rates and volatility factors for the periods under each contract as of March 31, 2014 and 2013. 10 Table of Contents The details of the commodity derivatives, at March 31, 2014, are summarized below: Costless Gas Collar Weighted Average ProductionPeriod TotalVolumes Floor/Ceiling FairValue Apr 2014-Oct 2014 (1) 91,000 MMBtu $ / $ ) Nov 2014-Dec 2014 (1) 26,000 MMBtu $ / $ ) Gas Fixed Price Swaps Production Period Total Volume Fixed Price Fair Value Jan 2015-Dec 2015(3) 42,000 MMBtu $ $ Oil Fixed Price Swaps Average ProductionPeriod TotalVolumes FixedPrice FairValue Apr 2014-Dec 2014 (1) 45,000 Bbls $ $ ) Jan 2015-Mar 2015 (1) 11,049 Bbls $ $ ) Apr 2015-Dec 2015 (2) 31,500 Bbls $ $ ) Costless gas collar and oil fixed price swap was entered into on March 8, 2013. Fixed oil price swap was entered into on September 30, 2013. Fixed price natural gas swap was entered into on January 23, 2014. At March 31, 2014, the Company recognized a short-term derivative liability of $306,718 and a long-term derivative liability of $88,050.For the three months ended March 31, 2014 and 2013, the Company recorded unrealized losses of $167,673 and $534,699, respectively, on the statement of operations. The Company also recorded a realized loss of $165,511 for the three months ended March 31, 2014 and a realized gain of $115,678 for the three months ended March 31, 2013, from settlements of these derivatives as reported in other income as realized gain (loss) on commodity contracts. 11 Table of Contents The details of the commodity derivatives at December 31, 2013, are summarized below: Costless Gas Collars Weighted Average ProductionPeriod TotalVolumes Floor/Ceiling FairValue Jan 2014-Oct 2014 (1) 130,000 MMBtu $ / $ ) Nov 2014-Dec 2014 (1) 26,000 MMBtu $ / $ ) Oil Fixed Price Swaps Average ProductionPeriod TotalVolumes FixedPrice FairValue Jan 2014-Dec 2014 (1) 60,000 Bbls $ $ ) Jan 2015-Mar 2015 (1) 11,049 Bbls $ $ ) Apr 2015-Dec 2015 (2) 31,500 Bbls $ $ ) Oil Basis Swap Production Period Total Volume Basis Price Fair Value Jan 2014-Dec 2014 (3) 60,000 Bbls $ $ Costless gas collar and oil fixed price swap entered into on March 8, 2013. Fixed oil price swap was entered into on September 30, 2013. On July 15, 2013, the Company unwound its basis swaps covering 40,800 Bbls of oil for settlement periods July 2013 through December 2013 and realized a gain of $146,540 on the transaction. On the same date, the Company entered into new basis swaps covering 60,000 Bbls of oil over monthly settlement periods of 5,000 Bbls from January 2014 through December 2014. The basis differential is $4.85/Bbl between Louisiana Light Sweet Crude Oil and NYMEX Light Sweet Crude Oil. At December 31, 2013, the Company recognized a short-term derivative net liability of $173,806, and a long-term derivative net liability of $53,289. 12 Table of Contents NOTE 5 – PROPERTY AND EQUIPMENT Oil and Gas Properties The Company’s oil and gas properties at March 31, 2014 are located in the United States of America. The carrying values of the Company’s oil and gas properties, net of depletion and impairment, at March 31, 2014 and December 31, 2013 were: March 31, December 31, Property Bear Creek Prospect $ $ Lake Hermitage Field Valentine Field Larose Field Bay Batiste Field Turkey Creek Field Total $ $ Net oil and gas properties at March 31, 2014 were: Year Incurred Acquisition Costs Exploration and Development Costs Dry Hole Costs Disposition of Assets Depletion, Amortization, and Impairment Total 2012 and prior $ $ $ ) $ ) $ ) $ ) ) ) — — — ) Total $ $ $ ) $ ) $ ) $ During the three months ended March 31, 2014 and 2013, we incurred $159,529 and $0, respectively, of exploration expense which is included on our consolidated statement of operations. Lake Hermitage Field – Plaquemines Parish, Louisiana The Company owns 100% working interests in eighteen wells in the Lake Hermitage Field, of which seven are producing, ten wells are currently shut-in pending evaluation for workover or recompletion and one well is awaiting conversion to a salt water disposal well. During the three months ended March 31, 2014, the Company spent $875,859 on development of the Lake Hermitage Field. Well Name Amount Description of work performed LLDSB #1 $ Conversion to salt water disposal well LLDSB #4 Equipment LLDSB #30 Recompletion $ In the three months ended March 31, 2013, the Company spent $635,017 on development of the Lake Hermitage field which included expenditures of $79,196 on the LLDSB #3, $76,123 on the LLDSB #4/4D, and $427,962 on the LLDSB #10 wells. 13 Table of Contents Turkey Creek Field – Garfield and Major Counties, Oklahoma In the three months ended March 31, 2014, the Company spent $0. In the three months ended March 31, 2013, the Company spent $1,608,727 on drilling the Thomas Unit #6H well.The Thomas Unit #6H was not completed due to mechanical issues and has been plugged and abandoned.We charged the drilling costs of $2,585,062 to dry hole expense in the first quarter of 2013. Bear Creek and Overland Trail Prospects – Carbon County, Wyoming Pursuant to a Share Exchange Agreement in 2012, the Company assumed a Purchase and Option Agreement between Armada Oil and Gas and TR Energy, Inc. through which it received leasehold interests in 1,280 acres of land, engineering data, and 2D seismic.During the year ended December 31, 2013, the Company determined that this agreement was not in the best interest of the Company, terminated the agreement and surrendered the 1,280 acres of land to TR Energy, Inc. On November 2, 2012, Armada executed a Seismic and Farm Out Option Contract (the “Anadarko Contract”) whereby Anadarko E&P Onshore LLC (successor in interest to Anadarko E&P Company LP), and Anadarko Land Corp. (collectively “Anadarko”) agreed to execute a mineral permit granting the Company the nonexclusive right, until May 1, 2013, to conduct 3D survey operations on and across the contracted acreage in Carbon County, Wyoming.If and when the Company drills and completes a test well capable of production and complies with all other terms of the Anadarko Contract, the Company will receive from Anadarko a lease, with an initial term of three (3) years, which provides for the Company to receive a 100 percent (100%) operated working interest in the section upon which the well was drilled.Anadarko will retain a twenty percent (20%) royalty interest in future production.The Company delivered the seismic data to Anadarko as agreed, has selected a drilling location for the initial test well and is making preparations to drill the well in the summer of 2014. On October 28, 2013, the Company and Anadarko entered into a Third Amendment to the Seismic and Farmout Option Contract dated October 22, 2012 which included the following changes to the original agreement, as amended: The Company is now: · obligated to commence drilling of the Initial Test Well on or before July 31, 2014 (previously December 31, 2013); · granted an option for a period of 180 days from date Initial Contract Depth is reached in the Initial Test Well to commence drilling of a Continuous Option Test well, regardless of well type; and · allowed to reduce control of well insurance coverage from $25,000,000 to $10,000,000. Support Facilities and Equipment The Company’s support facilities and equipment serve its oil and gas production activities. The following table details these properties and equipment, together with their estimated useful lives: March 31, December 31, Years Tank batteries 7-12 $ $ Production equipment 7 Production Facilities 7 Field offices (1) 20 Crew boats 7 Construction in progress (not depreciated) Asset retirement cost 7 Accumulated depreciation ) ) Total support facilities and equipment, net $ $ In the three months ended March 31, 2014 and 2013, the Company recognized depreciation expense of $101,528 and $70,285, respectively, on support facilities and equipment. 14 Table of Contents Office Furniture, Equipment, and Other March 31, December 31, Years Office equipment, computer equipment, purchased software, and leasehold improvements 3 $ $ Furniture and fixtures 10 Accumulated depreciation ) ) Total property and equipment, net $ $ During the three months ended March 31, 2014 and 2013, the Company recognized depreciation expense of $23,138 and $11,422, respectively, on office furniture, equipment, and other. Support facilities and equipment and office furniture, equipment, and other are depreciated using the straight line method over their estimated useful lives. NOTE 6 – DEBT Credit Facility and Notes Payable The Company’s notes payable at March 31, 2014 and December 31, 2013 were as follows: March 31, December 31, Credit Facility $ $ Notes issued pursuant to private placement of securities Less: debt discount on private placement of notes (30,394 ) (87,725 ) Other term notes Notes payable outstanding Less:Current maturities (8,736,511 ) (8,869,550 ) Notes payable – noncurrent $
